Response to Amendment
This action is responsive to the Amendment filed on 04/12/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8, 10-18, are pending in the case.  Independent claims are 1 and 11. Claim 9, 19-21 is canceled.

Priority
Application Claims Priority from Provisional Application 62566679, filed 10/02/2017

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, are rejected under 35 U.S.C. 103 as being obvious over Lawson et al. US 20150341469 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Lawson) in view of Govindaraju et al. US 20150378703 A1, (hereinafter Govin) in view of Scott et al. US 20140108985 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Scott).

As to independent claim 1, Lawson teaches:
A method for configuring a layout of an operator display in a process plant (See Figs. 3-6 and Abstract – a library of templates is stored on a cloud, the cloud templates can be downloaded and installed on a client device i.e. operator display device. A template is a UI consisting of a specific layout, as defined in dictionaries. Then see Fig. 1 with [0045]-[0046] template developers develop templates for upload to cloud, then client devices can download from cloud. See [0041] which mentions the present invention involves industrial devices in a plant, thus process plant), the method comprising:
presenting, via a user interface of a computing device executing a graphical display configuration application in a configuration environment of a process plant (See Fig. 6 with [0060-0061] – “To facilitate access to this cloud-based development environment, the provisioning system 608 can serve a development interface to the development workstation 602 that serves as an interface to the development environment”, thus presents a development interface [i.e., user interface of a computing device executing a graphical display configuration application] for displaying a plurality of templates/layouts. And the paragraph further mentions development workstation 602, and [0041] mentions a plant, thus the workstation is a configuration environment of a process plant.), means for selecting one of a plurality of layouts (See Fig. 3 with [0045] – “In general, industrial cloud templates can be developed and submitted to the cloud template provisioning system 304 by a development workstation 312 having access to the provisioning system”, in other words developers use means for selecting a particular industrial cloud template to send to the cloud.) in which display views depicting control elements included in an operating environment of the process plant are presented in an operator application in the operating environment of the process plant (See Fig. 5 which shows both the configuration environment on the left of the figure, and the operating environment on the right of the figure. In regards to claimed display views depicting control elements, see Fig. 15 with [0107] mentions a control panel template received by a client device within the operating environment, and the control panel template is an interface [i.e., display view] that has control elements that allow the user to e.g. define industrial devices);
Receiving, via the means, a selection of one of the plurality of layouts (See Fig. 3 with [0045] – “In general, industrial cloud templates can be developed and submitted to the cloud template provisioning system 304 by a development workstation 312 having access to the provisioning system”, in other words it is suggested that developers use means for selecting a particular industrial cloud template to send to the cloud.); and
Downloading, to the operator application, a layout into a user interface device, thereby cause a presentation, at the user interface device, the layout (See [0047] – “For example, an industrial device having an installed cloud configuration template that integrates the industrial device with a cloud-based system (e.g., a cloud-based historian, device management system, notification system, visualization system, etc.) can automatically access the cloud template provisioning system 304 through network interface 314 and retrieve updates to the cloud template when such updates are published to the cloud platform 302”, in other words the industrial device [i.e., user interface device different from the computing device] automatically downloads/access the updated cloud template [i.e., a layout, which may not be the specifically selected layout as claimed]. In regards to claimed operator application, see [0104] – “dashboard template” is an application, and see Abstract – “cloud-based industrial applications” and [0040] lists plurality of cloud based applications. In regards to claimed presentation of the selected layout on the industrial device, see [0104] – “display an overview of the cloud-based system. When installed and executed on a client device, the dashboard template can render a graphical interface that affords a live view of a number of cloud system metrics.”, thus dashboard template is displayed on industrial device). 
Lawson teaches the operator application as cited above but Lawson does not teach the graphical control nor does Lawson teach downloading the selected layout, in other words Lawson does not teach: Receiving, via the graphical control, a selection of one of the plurality of layouts.
Downloading, to the operator application, the selected layout into a user interface device, thereby cause a presentation, at the user interface device, the selected layout.
Govin teaches: Receiving, via the graphical control, a selection of one of the plurality of layouts (See Fig. 1 with [0036-0037] a developer 130 selects an application blueprint/layout to deploy to the cloud environments 118a and 118b; the developer also does many tasks to facilitate the deployment. In regards to claimed graphical control, see Fig. 1 devices 124 and 130 are computer devices well known to have a cursor, see also [0061] which mentions a mouse).
Downloading, to the application, the selected layout into a user interface device, thereby cause a presentation, at the user interface device, the selected layout (See Fig. 1 with [0036-0037], it is understood within this context that a deployment is equivalent to a download since there are multiple different environments. See also [0062] which mentions display output devices for presentation means).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson to include the selecting and download of a selected layout to another device as taught by Govin. Motivation to do so would be to create and standardize application deployments (See Govin [0003]).
Lawson as modified teaches the presenting, selecting, and downloading of layouts as cited above but Lawson does not explicitly describe the specific details of the layouts, in other words Lawson does not teach: wherein each of the plurality of layouts divides one or more user interfaces into one or more display regions, and wherein the layout defines the one or more display regions for dividing a display screen area in the operating environment;
Presentation of the plurality of display views within the one or more display regions according to the selected layout;
Plurality of layouts in which display views depicting process control elements included in an operating environment of the process plant are presented in an operator application in an operating environment of the process plant;
wherein the layout includes a link between at least two of the display regions, such that one of the at least two display regions is dependent on the process control elements of another of the at least two display regions.
Scott teaches: wherein each of the plurality of layouts divides one or more user interfaces into one or more display regions, and wherein the layout defines the one or more display regions for dividing a display screen area in the operating environment (See Fig. 12 with [0098] main region 302, charts 304-312, gadgets 314-318. See also Fig. 7 where the selectable layout options clearly illustrate layouts with single region or multiple divided regions);
Presentation of the plurality of display views within the one or more display regions according to the selected layout (See Fig. 7 with [0091] user can select layout options, and Fig. 12 with [0098] which shows a particular layout with multiple regions [i.e., plurality of display views] is acquired for display; the user can further modify each display view by adding e.g. charts or gadgets as explained in [0092]);
wherein the layout includes a link between at least two of the display regions, such that one of the at least two display regions is dependent on the process control elements of another of the at least two display regions (See Fig. 12 which displays a graphical representation of a plurality of coupled hardware devices in element 302. The figure also displays a plurality of “gadgets” such as the data graphs 314, 316, 318, for Compressors 1-2. The figure also displays another set of gadgets labeled 304 which shows data about oil and gas, 306 which appears to be either a temperature or pressure gauge, 308 which shows a time distribution pie chart for when the compressors are start up, running, shutdown, or under Maintenance, 310 is a line graph pertaining to the coupled Compressors, and 312 is a bar graph pertaining to the coupled Compressors. The Examiner is interpreting the graphical representation of the plurality of coupled hardware devices 302 as the first display region and the plurality of gadgets 304-318 as the second display region with process control elements. In this case, broadest reasonable interpretation of claimed “link” could merely mean that the Compressors 302 and gadgets 304-318 are related to each other and thus linked and dependent upon another.
Also see [0024] – “Moreover, lists of dashboards and displays may be set up or established for certain tasks, such as plant start-up an shut-down tasks, for groups of users, for particular sections or regions of a plant, for particular equipment within the plant, etc”, in other words each dashboard such as the dashboard displayed in Fig. 12 can be representative for a particular region of a plant; it appears that Fig. 12 is a dashboard made to display data for a particular region of a plant where there are multiple hardware devices such as Compressors 1-2
In the alternative, consider Fig. 21 with [0104] which allows the user to configure a gadget to be linked with another entity such as documents or information in the plant. The figure illustrates the gadget linked to a display shortcut, as well as links to a display element and a document element. Also the figure has language “Update this Gadget Automatically when the original changes”, suggesting a link to a parent element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud and then deploying them to other devices as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates, wherein within the layout there are process control elements within display regions that linked via a relationship as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 2, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein each of the one or more display regions has a display view type and presents display views matching the display view type.
Scott further teaches: wherein each of the one or more display regions has a display view type and presents display views matching the display view type (See Fig. 20, a dropdown menu Language specifies English [i.e. display view type] to be used for dashboard. See Fig. 12 where everything in the dashboard is in English. See also Figs. 13-14 with [0098]-[0099], user can add a gadget by selecting a type of gadget [i.e., display view type] and the selection will add a new window detailing the selected gadget type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 3, Lawson as modified teaches all the limitations of claim 2 as cited above.
Lawson teaches the graphical user control but Lawson as modified does not teach: for each of the one or more display regions corresponding to the selected layout, receiving, via the graphical user control, a selection of a display view type for presenting display views matching the selected display view type
Scott further teaches: for each of the one or more display regions corresponding to the selected layout, receiving, via the graphical user control, a selection of a display view type for presenting display views matching the selected display view type (See Fig. 7 with [0092] user can select what objects for each region of the dashboard. Note limitation “for presenting display views” is intended use limitations.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 4, Lawson as modified teaches all the limitations of claim 3 as cited above.
Lawson as modified teaches the downloading of the selected layout as cited above, but Lawson as modified does not teach: wherein downloading the selected layout and the plurality of display views into the user interface device includes downloading the selected layout, the selected display view types for each display region in the selected layout, and the plurality of display views into the user interface device for execution in the operating environment of the process plant to thereby cause the presentation, at the user interface device, of the plurality of display views within the one or more display regions according to the selected layout and the selected display view types for each display region.
Scott further teaches: the selected display view types for each display region in the selected layout, and the plurality of display views into the user interface device for execution in the operating environment of the process plant to thereby cause the presentation, at the user interface device, of the plurality of display views within the one or more display regions according to the selected layout and the selected display view types for each display region (Scott further teaches acquiring the selected layout, selected language type and also objects to include in each region of the dashboard, and the plurality of areas of the dashboard layout; see Figs. 7, 20, 12, and paragraphs [0091], [0092]. Note, that the limitation of “…for execution in the operating environment” is intended use.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 5, Lawson as modified teaches all the limitations of claim 3 as cited above.
Lawson as modified does not teach: wherein receiving, via the graphical user control, a selection of a display view type includes receiving a selection of at least one of: 
a watch area display view type;
an alarm banner display view type; 
a historized parameters display view type; or 
a process section display view type at one or more levels of detail. 
Scott further teaches: wherein receiving, via the graphical user control, a selection of a display view type includes receiving a selection of at least one of: 
a watch area display view type (See Fig. 13 with [0092], graphs or charts or gadgets can be added, such as for tracking compressor 1); 
an alarm banner display view type; 
a historized parameters display view type; or 
a process section display view type at one or more levels of detail. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 6, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a single-screen layout and the user interface device for execution in the operating environment includes one user interface.
Scott further teaches: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a single-screen layout and the user interface device for execution in the operating environment includes one user interface (See Fig. 7 Design panel 179 has a single screen layout option. See Fig. 12 which shows a single UI for a dashboard). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 7, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a quad-screen layout and the user interface device for execution in the operating environment includes one user interface.
Scott further teaches: wherein receiving a selection of one of the plurality of layouts includes receiving a selection of a quad-screen layout and the user interface device for execution in the operating environment includes one user interface (See Fig. 7 Design panel 179 has a quad screen layout option. See Fig. 12 which shows a single UI for a dashboard). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to dependent claim 10, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson as modified does not teach: wherein the plurality of layouts include at least one of: 
a single-screen layout;
a dual-screen layout; 
a quad-screen layout; 
an overhead and dual-screen layout; or 
a wall-screen and dual-screen layout. 
Scott further teaches: wherein the plurality of layouts include at least one of: 
a single-screen layout (See Fig. 7); 
a dual-screen layout; 
a quad-screen layout (See Fig. 7); 
an overhead and dual-screen layout; or 
a wall-screen and dual-screen layout. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of uploading templates to the cloud as taught by Lawson to include templates with layouts that divide one or more user interfaces into one or more display regions and presenting the templates as taught by Scott. Motivation to do so would be for consolidating as much content as practical within a single template without having needing to access a different template that contains the desired content (Suggested by Scott [0018]).

As to independent claim 11, it is rejected under similar rationale as claim 1 as cited above. However claim 11 recites additional limitations. Lawson further teaches the additional limitations: one or more processors (See Fig. 19 with [0115] processor 1914); a user interface (Fig. 19 user interface 1926); a communication unit (See Fig. 19 communication 1915); and a non-transitory computer-readable medium (See Fig. 19 system memory 1916) coupled to the one or more processors, the user interface, and the communication unit, the non-transitory computer-readable medium storing a graphical display configuration application thereon executing in a configuration environment of a process plant (As cited in claim 1, see [0061] configuration interface).

As to dependent claim 12, it is rejected under similar rationale as claim 2 as cited above. 

As to dependent claim 13, it is rejected under similar rationale as claim 3 as cited above. 

As to dependent claim 14, it is rejected under similar rationale as claim 4 as cited above. 

As to dependent claim 15, it is rejected under similar rationale as claim 5 as cited above. 

As to dependent claim 16, it is rejected under similar rationale as claim 6 as cited above. 

As to dependent claim 17, it is rejected under similar rationale as claim 7 as cited above. 

Claims 8, 18 are rejected under 35 U.S.C. 103 as being obvious over Lawson et al. US 20150341469 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Lawson) in view of Govindaraju et al. US 20150378703 A1, (hereinafter Govin) in view of Scott et al. US 20140108985 A1, (Cited by Applicant in the IDS 03/26/2019, hereinafter Scott) in view of Hamada et al. US 20180275945 A1, (hereinafter Hamada).

As to dependent claim 8, Lawson as modified teaches all the limitations of claim 1 as cited above.
Lawson teaches the operator application and the selected layout as cited above but Lawson as modified does not teach: obtaining a screen size of the user interface device executing the operator application; and 
presenting a preview of the one or more user interfaces according to the selected layout and the screen size of the user interface device executing the operator application. 
Hamada teaches: obtaining a screen size of the user interface device (See [0059] screen size of touch panel is obtained); and 
presenting a preview of the one or more user interfaces according to the screen size of the user interface device (See [0059] preview is generated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson to include the preview method of Hamada. Motivation to do so would be for an effective preview function that takes into account the screen size. Another motivation would be for allowing users to see how the UI would look on their specific screen size.

As to dependent claim 18, it is rejected under similar rationale as claim 8 as cited above. 

Response to Arguments
Applicant’s arguments and amendments regarding the previous 103 rejections have been considered but are moot in view of the new ground of rejection. The Hoford reference has been removed from the previous rejection. Scott is cited to teach the amended limitation. Applicant’s additional limitation of “process control elements” have changed the scope of the claim. The claim amendment is interpreted in light of the specification, see filed specification paragraph [0098] which says that two display view elements such as a tank in the process plant and a process parameter value for the tank such as fill percentage are linked together in the sense that the user can specify in the properties of the process parameter value element that it should be associated/linked with the tank element. The Examiner has cited Scott to teach a graphical representation of a coupled hardware set including Compressors 1-2 (i.e., similar to Applicant’s tank device) and asserts that it is linked in someway to one or more displayed gadgets 304-318 specifying process parameter values of the compressors. Examiner reminds Applicant that limitations from the Specification are not to be imported to the claims, thus under broadest reasonable interpretation of the current claim amendment, Scott sufficiently teaches the claim. Examiner notes Applicant’s filed specification paragraph [0098] contains more details on how two display elements are linked in what way may overcome the rejection. However if Applicant were to amend in these limitations, please consider Scott Fig. 21 with [0104] which discloses configuring the properties of a gadget so that it can be linked with another element. Thus the arguments and amendments are rendered moot for the independent claims. The argument for the dependent claims are moot since it is dependent on the independent claims.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
                                                                                                                                                            

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171